UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1853


CLARENCE D. JOHNSON,

                Plaintiff - Appellant,

          v.

HENRICO COUNTY GOVERNMENT; LANCE WATSON, Dr.; DEPARTMENT OF
MOTOR VEHICLES,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cv-00286-GBL-JFA)


Submitted:   August 30, 2013             Decided:   September 11, 2013


Before NIEMEYER, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence D. Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clarence D. Johnson appeals the district court’s order

dismissing his civil complaint under 28 U.S.C. § 1915(e)(2)(B)

(2006).    We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.        See Johnson v. Henrico Cnty. Gov’t, No. 1:13-

cv-00286-GBL-JFA (E.D. Va. June 19, 2013).           We grant leave to

proceed   in   forma    pauperis.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                  AFFIRMED




                                    2